Case: 20-1812   Document: 68     Page: 1   Filed: 08/03/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  MONDIS TECHNOLOGY LTD., HITACHI MAXELL,
  LTD., NKA MAXELL HOLDINGS, LTD., MAXELL,
                      LTD.,
               Plaintiffs-Appellees

                            v.

  LG ELECTRONICS INC., LG ELECTRONICS USA,
                    INC.,
             Defendants-Appellants
            ______________________

                       2020-1812
                 ______________________

     Appeal from the United States District Court for the
 District of New Jersey in No. 2:15-cv-04431-SRC-CLW,
 Judge Stanley R. Chesler.
                 ______________________

                 Decided: August 3, 2021
                 ______________________

    MARTIN JAY BLACK, Dechert LLP, Philadelphia, PA, ar-
 gued for plaintiffs-appellees. Also represented by JEFFREY
 EDWARDS; JEFFREY B. PLIES, Austin, TX.

     MICHAEL J. MCKEON, Fish & Richardson PC, Washing-
 ton, DC, argued for defendants-appellants. Also repre-
 sented by MICHAEL JOHN BALLANCO, CHRISTIAN A. CHU,
 ROBERT ANDREW SCHWENTKER.
                 ______________________
Case: 20-1812     Document: 68      Page: 2     Filed: 08/03/2021




 2            MONDIS TECHNOLOGY LTD.     v. LG ELECTRONICS INC.




     Before DYK, PROST *, and HUGHES, Circuit Judges.
 HUGHES, Circuit Judge.
      LG Electronics Inc. and LG Electronics USA, Inc. seek
 interlocutory review of a decision of the United States Dis-
 trict Court for the District of New Jersey denying LG cer-
 tain relief with respect to the liability portion of this case.
 Because LG’s notice of appeal was not filed within thirty
 days of the date at which the liability issues became final
 except for an accounting, LG’s appeal is untimely. We dis-
 miss the matter for lack of jurisdiction.
                                I
      Plaintiff Mondis Technology Ltd. (Limited) is the as-
 signee of U.S. Patent No. 7,475,180, which is directed gen-
 erally to a display unit configured to receive video signals
 from an external video source. See ’180 patent at 2:37–3:48.
 In 2014, Limited brought this action for patent infringe-
 ment against Defendants LG Electronics, Inc. and LG Elec-
 tronics U.S.A., Inc. (collectively LG). After the district court
 granted Limited leave to join Hitachi Maxell Ltd. and Max-
 ell, Ltd. (collectively Hitachi) as plaintiffs to address a
 standing challenge brought by LG, the case proceeded to a
 jury trial. The jury found that the accused LG televisions
 infringed claims 14 and 15 of the ’180 patent, that the
 claims were not invalid, and that LG’s infringement was
 willful, and awarded Plaintiffs (collectively Mondis) $45
 million in damages.
     Following the jury verdict, LG filed several post-trial
 motions including: (1) a motion for JMOL or new trial of
 non-infringement, (2) a motion for JMOL or new trial of
 invalidity, and (3) a motion for JMOL, new trial, or



     *  Circuit Judge Sharon Prost vacated the position of
 Chief Judge on May 21, 2021.
Case: 20-1812     Document: 68       Page: 3    Filed: 08/03/2021




 MONDIS TECHNOLOGY LTD.    v. LG ELECTRONICS INC.              3



 remittitur regarding the damages award and willfulness
 finding. Mondis Tech. Ltd v. LG Elecs., Inc., 407 F. Supp.
 3d 482, 484 (D.N.J. Sept. 24, 2019) (September Order).
 Mondis also filed post-trial motions seeking enhanced dam-
 ages, attorney’s fees, and interest. Id.
      The district court disposed of the post-trial motions in
 two separate orders. On September 24, 2019, the district
 court denied LG’s motions regarding infringement, invalid-
 ity, and willfulness but ordered further briefing on dam-
 ages. September Order, 407 F. Supp. 3d at 502–03. Then,
 on April 22, 2020, the district court granted LG’s motion
 for a new trial on damages. Mondis Tech. Ltd. v. LG Elecs.,
 Inc., No. CV 15-4431, 2020 WL 1933979, at *5–6 (D.N.J.
 Apr. 22, 2020) (April Order).
      Following the April Order, on May 8, 2020, LG filed no-
 tice of this interlocutory appeal. LG seeks to challenge the
 district court’s decision denying LG’s post-trial motions re-
 garding infringement, invalidity, and willfulness (all of
 which were decided in the September Order). LG also chal-
 lenges the district court’s pretrial decision to allow the join-
 der of Hitachi and argues that, without such joinder,
 Limited lacks statutory authority to bring suit.
     After LG filed its notice of appeal, Mondis moved to dis-
 miss the appeal as untimely, arguing that LG needed to file
 notice of appeal within thirty days of the September Order.
 We ordered the parties to address jurisdiction in the merits
 briefing.
                                II
     We have jurisdiction to hear certain interlocutory ap-
 peals under 28 U.S.C. § 1292(c)(2), which provides the Fed-
 eral Circuit with exclusive jurisdiction over “an appeal
 from a judgment in a civil action for patent infringement
 which would otherwise be appealable to the United States
 Court of Appeals for the Federal Circuit and is final except
Case: 20-1812     Document: 68     Page: 4    Filed: 08/03/2021




 4            MONDIS TECHNOLOGY LTD.    v. LG ELECTRONICS INC.



 for an accounting.” Appeals under § 1292(c)(2) are subject
 to the time limits prescribed by 28 U.S.C. § 2107(a):
     Except as otherwise provided in this section, no ap-
     peal shall bring any judgment, order or decree in
     an action, suit or proceeding of a civil nature before
     a court of appeals for review unless notice of appeal
     is filed, within thirty days after the entry of such
     judgment, order or decree.
 Thus, LG had thirty days from the date at which the dis-
 trict court’s judgment became “final except for an account-
 ing” to file an interlocutory appeal.
      We have previously held that under § 1292(c)(2), a
 judgment is final except for an accounting when all liability
 issues have been resolved, and only a determination of
 damages remains. See Robert Bosch, LLC v. Pylon Mfg.
 Corp., 719 F.3d 1305, 1313 (Fed. Cir. 2013) (en banc) (“An
 ‘accounting’ in the context of § 1292(c)(2) includes the de-
 termination of damages . . . .”). LG does not challenge this
 holding, nor could it, since LG seeks interlocutory review
 of the district court’s liability determination while damages
 remain outstanding.
      In this case, all liability issues were resolved with the
 district court’s September Order which ruled on LG’s post-
 trial motions regarding infringement and invalidity and
 left only damages-related motions outstanding. Therefore,
 for the purposes of appeal under § 1292(c)(2), this case was
 final except for an accounting after the September Order,
 and LG had thirty days from the September Order to file
 notice of interlocutory appeal. Since LG did not file its no-
 tice of appeal until May 8, 2020, more than seven months
 after the September Order, LG’s appeal is untimely, and
 we lack jurisdiction to consider the matter.
      Our ruling is consistent with the Supreme Court’s de-
 cision in Budinich v. Becton Dickinson & Co., 486 U.S. 196
 (1988). Following a jury verdict in a diversity case removed
Case: 20-1812      Document: 68       Page: 5    Filed: 08/03/2021




 MONDIS TECHNOLOGY LTD.     v. LG ELECTRONICS INC.              5



 to federal district court, the petitioner in Budinich timely
 filed motions for a new trial and for attorney’s fees. Id.
 at 197. In a first order, the district court denied the new-
 trial motions but did not resolve attorney’s fees. Id. at
 197–98. Months later, the district court issued a final order
 resolving attorney’s fees. Id. at 198. Within thirty days of
 the final order, the petitioner filed notice of appeal covering
 all the district court’s post-trial orders. Id. The petitioner
 argued that such an appeal was timely with respect to the
 merits, relying on a provision of Colorado state law which
 instructed that a claim was not final and appealable until
 attorney’s fees had been determined. Id. The Supreme
 Court disagreed, finding that federal law governed under
 the Supremacy Clause, and that under federal law, the
 merits decision was final after the first post-trial order that
 resolved all issues except for attorney’s fees. Id. at 200
 (“[W]e think it indisputable that a claim for attorney’s fees
 is not part of the merits of the action to which the fees per-
 tain . . . .”). Similarly, here the district court’s decision was
 final as to liability at the time of the September Order that
 resolved all liability issues. Just as the outstanding matter
 of attorney’s fees could not toll the time for appeal in Budi-
 nich, the outstanding damages determination cannot toll
 the time for LG to appeal here.
                                III
      LG’s timeliness arguments focus on the Federal Rules,
 rather than the statutory requirements for jurisdiction. As
 an initial matter, the Rules cannot override federal statute
 any more than state law could do so in Budinich, and to the
 extent that there is any conflict between the Rules and fed-
 eral statutes, the statutes must prevail. See Bowles v. Rus-
 sell, 551 U.S. 205, 214 (2007) (“[The Supreme Court] has
 no authority to create equitable exceptions to jurisdictional
 requirements . . . .”). But we do not read any conflict be-
 tween the Rules and the statutory requirements of appeal
 and conclude that, read together, the statutes and the
 Rules bar this interlocutory appeal.
Case: 20-1812     Document: 68      Page: 6    Filed: 08/03/2021




 6            MONDIS TECHNOLOGY LTD.    v. LG ELECTRONICS INC.



     The parties first disagree over what interlocutory judg-
 ment is being challenged in this appeal. Mondis argues
 that LG is appealing from the September Order because
 that order resolved all liability issues such that the judg-
 ment became final except for an accounting. LG argues
 that the underlying judgment being challenged is the jury’s
 special verdict, which was constructively entered as a judg-
 ment by operation of Rule 58(c) of the Federal Rules of Civil
 Procedure (FRCP) on September 9, 2019, prior even to the
 September Order. 1
     We agree with Mondis that the September Order is the
 operative date that started the thirty-day clock to file a no-
 tice of appeal, because that is the date that all liability is-
 sues became final, such that the judgment on liability
 became ripe for an appeal. No matter what judgment is be-
 ing challenged, the date that matters under § 1292(c)(2) is
 the date at which the case became final except for an ac-
 counting.
     The parties next dispute the effect of Rule 4 of the Fed-
 eral Rules of Appellate Procedure (FRAP). FRAP 4(a)(4) in-
 structs that, if a party timely files any of several
 enumerated motions, including post-trial motions for judg-
 ment under FRCP 50(b) or for a new trial under FRCP 59,
 “the time to file an appeal runs for all parties from the en-
 try of the order disposing of the last such remaining mo-
 tion.”




     1    However, when asked at oral argument, LG’s attor-
 ney appeared to agree that the September Order was being
 challenged.    See    Oral     Arg.       at     0:35–0:48,
 http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20-
 1812 05062021.mp3 (Q: “What is the interlocutory order
 that you’re challenging?” A: “We’re challenging the liability
 order—the September 2019 liability order.”)
Case: 20-1812     Document: 68     Page: 7    Filed: 08/03/2021




 MONDIS TECHNOLOGY LTD.    v. LG ELECTRONICS INC.            7



      LG timely filed post-trial motions including the liabil-
 ity-related motions ruled on by the district court in the Sep-
 tember Order and the damages-related motions ruled on by
 the district court in the April Order. Because the entry of
 the order disposing of the last remaining post-trial motion
 occurred in the April Order, LG argues that Rule 4(a)(4)
 tolled the start of the thirty-day clock for appeal until the
 entry of the April Order.
     We disagree with LG’s interpretation of FRAP 4 when
 applied to an interlocutory appeal under § 1292(c)(2).
 FRAP 4(a)(4) applies to both interlocutory appeals and fi-
 nal appeals. See, e.g., Lane v. New Jersey, 725 F. App’x 185,
 187 (3d Cir. 2018) (applying FRAP 4(a)(4) in an interlocu-
 tory appeal). But when FRAP 4(a)(4) pertains to interlocu-
 tory appeals under § 1292(c)(2), the enumerated motions
 can only toll the time to appeal if they relate to the inter-
 locutory judgment such that the judgment is not final ex-
 cept for an accounting until the court disposes of the
 motions. To read the Rule to toll the interlocutory appeal
 period for motions unrelated to the interlocutory judgment
 would conflict with the statute. Lane is consistent with this
 reading of FRAP 4(a)(4) because it involved tolling for an
 enumerated motion related to the interlocutory judgment
 being appealed. See 725 F. App’x at 187 (holding that FRAP
 4(a)(4) tolled time to appeal the denial of a preliminary in-
 junction until the district court ruled on a related FRCP 59
 motion to alter or amend the judgment). Thus, here, Rule
 4(a)(4) did toll the time to file the interlocutory appeal re-
 garding liability based on the post-trial motions concerning
 liability, but only until those motions were resolved—Sep-
 tember 24, 2019.
      LG argues that the text of FRAP 4(a)(4) requires that
 the timeframe for an interlocutory appeal must be tolled
 even for motions unrelated to the judgment being ap-
 pealed. See Appellant’s Reply Br. at 4 (citing the provision
 of FRAP 4(a)(4)(A)(ii) that motions under FRCP 52(b) can
 toll, “whether or not granting the motion would alter the
Case: 20-1812     Document: 68      Page: 8    Filed: 08/03/2021




 8            MONDIS TECHNOLOGY LTD.    v. LG ELECTRONICS INC.



 judgment”). At most, this suggests that a timely motion
 will toll the time for appeal even though the judgment be-
 ing appealed will not be altered. But it does not suggest
 that a motion need not relate to the judgment appealed
 from. FRCP 52(b) motions to amend or make additional fac-
 tual findings related to an interlocutory judgment being
 appealed might not alter the judgment, but, while they re-
 main outstanding, the interlocutory judgment is not final
 except for an accounting because the district court’s deci-
 sion could be affected. When only motions unrelated to the
 judgment being appealed remain, the judgment is final ex-
 cept for an accounting and the time to file an interlocutory
 appeal begins.
     Because FRAP 4(a)(4) does not toll the interlocutory-
 appeal period for outstanding motions unrelated to the in-
 terlocutory judgment, the damages motions that remained
 outstanding after the September Order did not toll the time
 frame for LG to file its notice of appeal on the liability por-
 tion of this case. Thus, Rule 4(a)(4) is consistent with the
 combined requirements of § 1292(c)(2) and § 2107(a) that
 notice of appeal be filed within thirty days of the date at
 which the case became final except for an accounting. Be-
 cause LG did not file its notice of appeal within thirty days
 of the issuance of the September Order, its notice of inter-
 locutory appeal was untimely.
                               IV
     As a final matter, we note that interlocutory appeals
 are voluntary, and LG is not precluded from challenging
 the liability determinations of the district court under our
 § 1295 jurisdiction once the damages determination is com-
 pleted. Mondis admits as much. See Appellee’s Br. at 19 n.1
 (“LG will eventually have a right to appeal the liability
 judgment.”). For the purposes of this interlocutory appeal,
 however, LG has missed the statutory deadline and is un-
 timely. We therefore dismiss for lack of jurisdiction.
                         DISMISSED